Swbpstoít, Justice
(concurring).
I think that the opinion prepared by Mr. Justice Burnett in this case is correct on the pleadings and proof in the case. By that statement I mean that the plaintiff *56Aviation Corporation alleged and offered proof of specific acts of negligence in addition to its reliance upon the statutory presumption referred to in the opinion. Therefore, it is stated on page 6 of the opinion “Thus we have the party alleging certain specific acts of negligence as the basis of their action then the burden is on them to establish one or more of these specific acts of negligence in addition to the legal presumption given them by the statute.” The trial judge so charged the jury and we hold that that was correct.
I desire, however, to make the following observations in order to anticipate and forestall any misunderstanding in future cases where the pleading and the proof are not in the same condition as in the instant case.
I think that we can analogize this statutory presumption in bailment cases and the general doctrine of res ipsa loquitur. Accordingly three situations may be envisaged : (1) where in addition to the statutory presumption, specific acts of negligence are alleged, but no proof on same is offered. As held in Nashville Interurban Ry. Co. v. Gregory, 137 Tenn. 422, 193 S.W. 1053, such allegations of specific acts may be disregarded as surplusage; (2) specific acts of negligence may be alleged and proof offered on same consistent with and in aid of the statutory presumption; and (3) specific acts may be alleged and proof of same offered which would tend to destroy the presumption created by the statute.
See the discussion in Prosser on Torts, bottom of page 306 and top of 307 and North Memphis Savings Bank v. Union Bridge & Const. Co., 138 Tenn. 161, 183, bot., 193 S.W. 492.
*57It would accordingly seem to me that a more comprehensive charge that wonld fit all of the above situations would be (quoting from the charge as given) “and that the plaintiff’s damages or injuries were proximately due to one or more of the wrongful act or acts of negligence alleged and charged in the plaintiff’s declaration against the defendant”, with the addition of the following: “if the party desires to rely on any one or more of these specific acts of negligence in addition to the legal presumption”.